DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 13 are objected to because of the following informalities:  Claim 1 line 6, the phrase “swtich” should be changed to “switch”; Claim 8 line 4, the phrase “swtich” should be changed to “switch”; Claim 13 line 7, the phrase “swtich” should be changed to “switch”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a second control unit coupled with the discharge valve by a third switch and a fourth switch” and then recites “the second control unit configured to output signals to the third switch and the fourth switch to control the supply valve and the   
Claims 2-7 are rejected due to their dependence upon claim 1.
Regarding claim 8, the claim recites “a second control unit coupled with the discharge valve by a third switch and a fourth switch” and then recites “the second control unit configured to output signals to the third switch and the fourth switch to control the supply valve and the discharge valve”.  However, the claim fails to state that the second control unit is actually connected to the supply valve, such as via the fourth switch.  
Claims 9-12 are rejected due to their dependence upon claim 8.
Regarding claim 13, the claim recites “a second control unit coupled with the discharge valve by a third switch and a fourth switch” and then recites “the second control unit configured to output signals to the third switch and the fourth switch to control the supply valve and the discharge valve”.  However, the claim fails to state that the second control unit is actually connected to the supply valve, such as via the fourth switch.  
Claims 14-20 are rejected due to their dependence upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 283 050 B1 to Makino.
Re-claim 8, Makino discloses an assembly comprising: a first control unit 5 coupled with a supply valve 11I by a first switch Io and with a discharge valve 11E by a second switch Eo, the first control unit outputs signals to the first switch and the second switch to control the supply valve and the discharge valve to control a pressure inside a chamber (i.e. brake cylinder chamber); and a second control unit 5’ is coupled with the supply valve 11I by a third switch I1 and the discharge valve 11E by a fourth switch E1, the second control unit outputs signals to the third switch and the fourth switch to control the supply valve and the discharge valve, wherein the first control unit and the second control unit are configured to output the signals such that the supply valve and the discharge valve open or close based on whether the signals from the first control unit match or conflict with the signals from the second control unit, see table 2.
Re-claim 9, table 2 shows various controls as carried out at the valves, a pressure increase in the chamber will occur if the signals from the first control unit conflict with the signals from the second control unit, see also page 7 lines 1-7.
Re-claim 10, a pressure decrease in the chambers will occur at the rear wheels upon receiving conflicting signals, see page 7 lines 7-10.
Re-claim 11, as per table 2, matching signals results in a pressure increase in the chamber, the intake is open (low signal) and the discharge is closed (low signal).  A high signal activates the valve against a biased position, whereas a low signal does not activate the valve.
Re-claim 12, as per table 2, matching signals for a pressure reduction results in a pressure decrease, the intake is closed (high signal) and the discharge is opened (high signal).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikano in view of US 5,887,953 to Wood et al.
Re-claim 1, Makino teaches an assembly comprising: a supply valve (see figure 2 such as 11I, intake valve); a discharge valve 11E; a first control unit 5 is coupled with the supply valve 11I by a first switch IO and with the discharge valve 11E by a second switch EO, the first control unit 5 outputs signals to the first switch IO and the second switch EO to control the supply valve and the discharge valve; and a second control unit 5’ is coupled with the (supply valve) and the 1 and a fourth switch E1, the second control unit 5’ outputs signals to the third switch and the fourth switch to control the supply valve and the discharge valve.  However Makino fails to teach the setup of the supply valve and discharge valve relative to a chamber, pressure source or external atmosphere.  It is noted that the supply valves and discharge are routinely connected to a pressure source and a chamber, as is necessary for carrying out a brake action.  
Wood et al. teach a brake system setup (typical for a train) in which a supply valve 410 is disposed between a chamber (part of relay valve) and a pressure source (line 124), a discharge valve is disposed between the chamber and an external atmosphere 127.  This represents one possible configuration for supply valves and discharge valves that are controlled using the system of Makino.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to select placements for the supply valve and discharge valve of Makino to have looked to Wood et al. and their teachings of the supply valve between the pressure source and chamber and the discharge valve between the chamber and external atmosphere, as this would have provided a means of charging and discharging the chamber as needed.
Re-claim 2, table 2 shows various controls as carried out at the valves, a pressure increase in the chamber will occur if the signals from the first control unit conflict with the signals from the second control unit, see also page 7 lines 1-7.
Re-claim 3, a pressure decrease in the chambers will occur at the rear wheels upon receiving conflicting signals, see page 7 lines 7-10.

Re-claim 5, as per table 2, matching signals for a pressure reduction results in a pressure decrease, the intake is closed (high signal) and the discharge is opened (high signal).  
Re-claim 6, Wood et al. teach the supply and discharge valve are coupled with each other in series.
Re-claim 7, Wood et al. teach the supply valve and the discharge valve coupled to the chamber (relay valve chamber 654) with the chamber between the supply valve and the discharge valve.
Re-claim 13, Mikano teaches an assembly, comprising: a supply valve 11I, a discharge valve 11E, the valves are coupled to a chamber that is pressurized by a pressure source; a first control unit 5 is coupled with the supply valve 11I by a first switch IO and with the discharge valve 11E by a second switch EO, the first control unit 5 outputs signals to the first switch IO and the second switch EO to control the supply valve and the discharge valve; and a second control unit 5’ is coupled with the (supply valve) and the discharge valve by a third switch I1 and a fourth switch E1, the second control unit 5’ outputs signals to the third switch and the fourth switch to control the supply valve and the discharge valve.  However, Mikano fails to teach the supply valve and discharge valve connected in series between the pressure source and an external atmosphere.
Wood et al. teach a brake system setup (typical for a train) in which a supply valve 410 and discharge valve 430 are connected in series between a pressure source (line 124) and an external atmosphere 127.  This represents one possible configuration for supply valves and 
Re-claim 14, table 2 shows various controls as carried out at the valves, a pressure increase in the chamber will occur if the signals from the first control unit conflict with the signals from the second control unit, see also page 7 lines 1-7.
Re-claim 15, a pressure decrease in the chambers will occur at the rear wheels upon receiving conflicting signals, see page 7 lines 7-10.
Re-claim 16, as per table 2, matching signals results in a pressure increase in the chamber, the intake is open (low signal) and the discharge is closed (low signal).  A high signal activates the valve against a biased position, whereas a low signal does not activate the valve.
Re-claim 17, as per table 2, matching signals for a pressure reduction results in a pressure decrease, the intake is closed (high signal) and the discharge is opened (high signal).  
Re-claim 18, Wood et al. teach the supply valve and the discharge valve coupled with each other and with the chamber, the chamber is disposed between the supply valve and discharge valve.  This allows for pressure increase and pressure decrease control for the chamber.
Re-claims 19 and 20, Mikano teaches the supply valve and discharge valves as solenoid valves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jensen, Koepff et al. and Rekow et al. each teach a brake system having plural control units and signals to solenoid valves.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 8, 2021 
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657